significant index no tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c nm ’ iw oct -2006 at re union industry this letter constitutes notice that your request for an extension of the amortization period for unfunded liabilities described in sec_412 of the internal_revenue_code code and sec_302 of the employee_retirement_income_security_act_of_1974 erisa for the above-named plan for the plan_year ending date has been denied sec_412 of the code and sec_304 of erisa authorize the secretary to extend the period of time required to amortize any unfunded_liability described in sec_412 of the code and sec_302 of erisa of a plan for a period of time not in excess of years if the secretary determines that such extension would carry out the purposes of erisa and would provide adequate protection for participants under the plan and their beneficiaries and if the secretary determines that the failure to permit such extension would result in a a substantial risk to the voluntary continuation of the plan or b a substantial curtailment of pension benefit levels or employee compensation and be adverse to the interests of plan participants in the aggregate sec_101 of reorganization plan no of 1979_1_cb_480 transferred the authority for issuing rulings under sec_304 of erisa from the secretary of labor to the secretary_of_the_treasury __ the plan is a employers in the industry defined_benefit_plan jointly sponsored by the union and as of date the plan was projected to have a minimum_funding deficiency by date since the funding deficiency is not projected to occur for another four years a substantial curtailment of pension benefits levels is not absolutely necessary at this time furthermore there is not a substantial risk to the voluntary continuation of the plan because a substantial curtailment of benefits is not imminent and the continuation of the plan is not substantially at risk in the foreseeable future the extension of the amortization period for unfunded liabilities has been denied this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the manager ep classification in to the manager ep compliance unit in authorized representative pursuant to a power_of_attorney on file in this office and to your if you require further assistance in this matter please contact - sincerely yours bron flr james e holland jr manager employee_plans technical
